


                                                                                                                                                                                                                                                                                                   
Exhibit 10.1


Senior Management Annual Incentive Compensation Plan


The compensation committee believes that select senior officers of the Company
should be eligible for an annual incentive payout that rewards the senior
manager for their contribution to performance results and that aligns the
actions of the Company’s senior officers with its shareholders.  Senior officers
will be eligible for an incentive to be paid after year end based on the
achievement of certain financial goals of the Company.  Specifically, the
performance measurement to be used to determine eligibility for this senior
officer incentive would be the Company’s fully diluted earnings per common share
for the year as this is the most recognized earnings metric.


In conjunction with the review and approval of the Company’s budget each year,
management will submit a recommendation for earnings per share goals that need
to be achieved to earn the annual incentive.  Management prepares a net income
budget each year and a projection of shares outstanding.  These components along
with any adjustments (for example, impact of dividends on preferred shares
relative to TARP) will result in the budgeted fully earnings per common share
for the Company. Recommendations on earnings per share will be submitted for
payout related achievement of minimum, target and maximum thresholds.  The board
of directors will approve the earnings per share goals each year as well as the
percentage payout for each individual participant each year.


The Company’s net income number at year end and corresponding fully diluted
earnings per common share may be adjusted for the net after tax impact of any
large one time items (either income or expenses) as defined by the Chief
Financial Officer and approved by the President and CEO of the Company and the
Compensation Committee in determining the payout level achieved by the senior
management group.  These items would generally fall outside of the normal
operations of the Company and should, therefore, not impact the senior
management incentive payout.  Also, the Company’s net income number will include
an expense for this incentive plan based on the target payout level.


Attached is a list of individuals eligible for participation in the senior
management annual incentive plan for 2010 including a recommendation of payout
percentages for each level and the corresponding dollar value of the award at
each level.  The award levels for each participant may vary due to the overall
responsibilities of the individuals and giving consideration to base salary and
other incentive compensation which each individual is eligible to receive.



 

--------------------------------------------------------------------------------


 



   
Percent of Salary
                 
Minimum
Target
Maximum
               
  Mark Gorski
12.5%
25%
50%
   
  EVP/CFO
                     
  Charlie Farber
12.5%
25%
50%
   
  EVP
                     
  8 additional SVPs
7.5%
15%
30%
 







 
 

--------------------------------------------------------------------------------

 



 